Title: To George Washington from Brigadier General Lachlan McIntosh, 23 March 1778
From: McIntosh, Lachlan
To: Washington, George



spring House Tavern [Pa.] Monday Evening 23rd March 1778
Sir,

I recd your orders ⅌ Express this Morning one o’Clock & in obedience to them returned on my way to Camp thus far, where I was

obliged to remain till this time to get provision for the Men who suffered much for want of it on their March.
I Just recd information that a large detachment of the Enemy came out to Germantown, but hearing of our being here turned off to their right, & are on the old york Road, others Say it is not so, but that a Large party were to Set off this morning to Escort a Number of Quakers out. In short the reports are so various, that I am at a Loss how to act. I have heard nothing Certain of our Cattle yet, I know your Excellencys Intention principaly in Sending me out was the protection of them & carrying them off under various other pretences may be the Enemys Aim. therefore I intend Staying here this Night which may produce more certain inteligence to Govern my future determination. & I have not heard yet from Captain Craughan whom I sent downwards with 25 Men for Information. I have the Honor to be Yr Excellencys Most obt Hble servt

Lachn McIntosh.

